SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2015 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Tests in the Carcará area, in the pre-salt layer of the Santos Basin, confirm high productivity Rio de Janeiro, December 22, 2015 – Petróleo Brasileiro S.A. – Petrobras hereby announces that it concluded two formation tests in the 3-SPS-105 well, confirming the high productivity of the pre-salt carbonate reservoirs. The 3-SPS-105 well, informally known as Carcará Norte, is located in the area of the Carcará Discovery Evaluation Plan (PAD), 4.6 km north of the discovery well (4-SPS-86B), in water depth of 2,070 meters and reached final depth of 6,338 meters, inside basaltic rocks. The Company conducted two formation tests in the pre-salt reservoirs, confirming excellent productivity in both intervals. The well’s output potential may be equivalent to the results achieved by the best producing wells of the pre-salt layer in the Santos Basin, with good quality oil (31º API), free from contaminants (H
